                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


JAMIE S. CLAY,

         Plaintiff,

v.                                    Civil Action No. 2:18-CV-00260

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

         Defendant.


                                 ORDER


         The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Omar J.

Aboulhosn, entered on July 2, 2018; and the magistrate judge

having recommended that the court deny the plaintiff’s request

for judgment on the pleadings, grant the defendant’s request to

affirm the decision of the Commissioner, and affirm the final

decision of the Commissioner; and no objection having been filed

to the Proposed Findings and Recommendations, it is ORDERED

that:



         1.      The findings made in the Proposed Findings and

Recommendations of the magistrate judge be, and they hereby are,

adopted by the court and incorporated herein;
         2.   The plaintiff’s request for judgment on the

pleadings be, and it hereby is, denied;

         3.   The Commissioner’s request to affirm the decision

of the Commissioner be, and it hereby is, granted;

         4.   The final decision of the Commissioner be, and it

hereby is, affirmed; and

         5.   This action be, and it hereby is, dismissed and

removed from the docket of the court.


         The Clerk is directed to forward copies of this

written opinion and order to all counsel of record and United

States Magistrate Judge Omar J. Aboulhosn.


                                    DATED: October 3, 2018


                                John T. Copenhaver, Jr.
                                United States District Judge




                                2
